


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under 17 C.F.R. Sections
200.80(b)(4) and 240.24b-2
LICENSE AGREEMENT
THIS LICENSE AGREEMENT (this “Agreement”) dated as of June 13, 2014 (the
“Effective Date”), is entered into between SEQUENOM, INC., a Delaware
corporation (“Sequenom”), having a place of business at 3595 John Hopkins Court,
San Diego, California 92121, and QUEST DIAGNOSTICS INCORPORATED, a Delaware
corporation (“Quest Diagnostics”), having a place of business at 3 Giralda
Farms, Madison, New Jersey 07940. The parties hereby agree as follows:
1.DEFINITIONS.
For purposes of this Agreement, the terms defined in this Section 1 shall have
the respective meanings set forth below:
1.“Affiliate” shall mean, with respect to a party, any Person that controls or
is controlled by such party, or is under common control with such party. For
purposes of this definition, a Person shall be deemed to control another Person
if it owns or controls, directly or indirectly, more than thirty three
percent (33%), or such lesser percentage as is the maximum allowed to be owned
by a foreign Person in a particular jurisdiction, of the voting equity of the
other Person (or other comparable interest for an entity other than a
corporation).
2.“Annual Period” shall mean each of (a) the period commencing on the date of
the First Commercial Sale and ending on the last day of the twelfth (12th)
consecutive full calendar month thereafter, and (b) each period commencing on
the first day after the end of the prior Annual Period and ending on the last
day of the twelfth (12th) consecutive full calendar month thereafter.
3.“BU” shall mean the Trustees of Boston University.
4.“BU Agreement” shall mean the Amended and Restated License Agreement dated as
of April 1, 2013, between BU and Sequenom (as amended or restated from time to
time).
5.“cGMP” means current good manufacturing practices detailed in the United
States Current Good Manufacturing Practices (21 CFR 200, 211 and 600).
6.“Challenge” shall mean, with respect to any patent rights, directly, (a) to
assert in any filing with any court, patent office or other competent
governmental authority that such patent rights are invalid or unenforceable,
(b) to expressly in writing oppose the issuance of, or to challenge or seek to
narrow the issued or applied for claims, scope or duration of, any claim of such
patent rights, (c) to file for a declaratory judgment or similar relief that any
product or service does not infringe any such patent rights or is licensed or
otherwise authorized under this Agreement or otherwise, (d) to file for, or
expressly in writing request, the declaration, initiation or continuation of an
interference or derivative proceeding, opposition, reexamination, post-grant
review or inter partes review (or their equivalents) of such patent rights, or
(e) to intentionally assist or cooperate with any other Person to do any of the
foregoing; but expressly excluding providing testimony or documents solely to
the extent required by a duly authorized order of any court, patent office or
other governmental authority of competent jurisdiction.
7.“CLIA” shall mean the United States Clinical Laboratory Improvement Amendments
of 1988 (as amended from time to time).
8.“Combination Service” means a Service that is sold together in combination
with one (1) or more diagnostic processes or services which are not Services.
9.“Commercially Reasonable Efforts” shall mean the level of efforts and
resources typically devoted by other well-reputed prenatal diagnostic and/or
screening test service providers (including, without limitation, providers of
protein serum screening, karyotyping, QFPCR, FISH, etc. services) to similar
diagnostic products and services.

* ***Confidential Treatment Requested



--------------------------------------------------------------------------------




10.“Confidential Information” shall mean all information and data that (a) is
provided by one party to the other party pursuant to this Agreement, and (b) if
disclosed in writing or other tangible medium is marked or identified as
confidential at the time of disclosure to the recipient, is acknowledged at the
time of disclosure to be confidential, or otherwise should reasonably be deemed
to be confidential. Notwithstanding the foregoing, Confidential Information of a
party shall not include that portion of such information and data which, and
only to the extent, the recipient can establish by written documentation: (i) is
known to the recipient as evidenced by its written records before receipt
thereof from the disclosing party, (ii) is disclosed to the recipient free of
confidentiality obligations by a third person who has the right to make such
disclosure, (iii) is or becomes part of the public domain through no fault of
the recipient, or (iv) the recipient can reasonably establish is independently
developed by persons on behalf of recipient without access to or use of the
information disclosed by the disclosing party.
11.“CUHK” shall mean the Chinese University of Hong Kong.
12.“CUHK Agreement” shall mean the License Agreement dated September 16, 2008,
between CUHK and Sequenom (as amended or restated from time to time).
13.“Facilities” shall mean the CLIA laboratories at the facilities of Quest
Diagnostics or its Affiliates located in the Territory specifically identified
on Schedule 1.13, which may be amended from time to time by Quest Diagnostics in
writing with the prior written consent of Sequenom, which consent shall not be
unreasonably withheld.
14.“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977, as
amended.
15.“Field” shall mean the non-invasive detection and diagnosis of prenatal
aneuploidy and fetal abnormalities by use of cell-free fetal nucleic acids from
biological samples (including plasma, serum, whole blood and urine) obtained
from pregnant women.
16.“First Commercial Sale” shall mean the first sale of a Service by Quest
Diagnostics to customers who are not Affiliates.
17.[…***…]** ***Confidential Treatment Requested
18.“Isis” shall mean Isis Innovation Limited.
19.“Isis Agreement” shall mean the Agreement made on October 14, 2005, between
Isis and Sequenom (as amended or restated from time to time).
20.“License Supported Patent Rights” shall mean, collectively, (a) all patent
applications (including provisional patent applications) heretofore or hereafter
filed in the world; (b) all patents that have issued or in the future issue in
the world from any of such patent applications, including without limitation
utility models, design patents and certificates of invention; and (c) all
divisionals, continuations, continuations-in-part, substitutions, reissues,
renewals, extensions, restorations or additions to any such patent applications
and patents, in each case that (i) use or are supported by data and information
derived from the use of the Licensed Patent Rights or (ii) use or are supported
by data and information that are derived from the Validation Samples.
21.“Licensed Patent Rights” shall mean, collectively, Sequenom’s rights in
(a) all patent applications (including provisional patent applications)
heretofore or hereafter filed in the Territory; (b) all patents that have issued
or in the future issue in the Territory from any of such patent applications,
including without limitation utility models, design patents and certificates of
invention; and (c) all divisionals, continuations, continuations-in-part,
substitutions, reissues, renewals, extensions, restorations or additions to any
such patent applications and patents, in each case of clause (a) through (c)
that claim, and only to the extent they claim, compositions, uses, methods,
equipment, devices and other technology for the use of cell-free fetal nucleic
acids from biological samples (including plasma, serum, whole blood and urine)
obtained from pregnant women for prenatal diagnostic testing by whole genome
massively parallel sequencing, used in the performance of the MaterniT21 PLUS
Test by Sequenom Laboratories as of the Effective Date, or any improvements to
such test; provided, however, that the Licensed Patent Rights shall exclude any
of the foregoing licensed by BU to Sequenom under the BU Agreement. The

* ***Confidential Treatment Requested



--------------------------------------------------------------------------------




Licensed Patent Rights, as of the Effective Date, are the patent applications
and patents listed on Exhibit A. Any additions to the Licensed Patent Rights
after the Effective Date shall be Licensed Patent Rights hereunder, regardless
of whether such Exhibit A has been amended.
22.“MaterniT21 PLUS Test” shall mean the laboratory-developed test for the
non-invasive testing of a plasma sample from a pregnant woman for the detection
and diagnosis of prenatal aneuploidy and/or fetal abnormalities by use of
cell-free fetal nucleic acids, currently known as the MaterniT21 PLUS test, as
performed by Sequenom Laboratories.
23.“Net Sales” shall mean:
(i)with respect to Services sold or performed individually, the sum of (a) the
gross sales of Client-Billed Tests; (b) the gross sales of Patient-Billed Tests
[…***…]; and (c) the number of Third Party-Billed Tests multiplied by the
Average Weighted Reimbursement; and
(ii)with respect to Combination Services, the sum of (a) the gross sales of
Client-Billed Tests; (b) the gross sales of Patient-Billed Tests […***…]; and
(c) the number of Third Party-Billed Tests multiplied by the Average Weighted
Reimbursement, multiplied by the fraction A/A+B, where A is the list price of
the Service sold separately during the royalty period in question, and B is the
list price of the other included diagnostic processes or services which are not
Services.
For purposes of this Section 1.23, “Client-Billed Tests” are those Reportable
Results which are billed directly to physicians and physician groups;
“Patient-Billed Tests” are those Reportable Results which are billed directly to
patients; “Third Party-Billed Tests” are those Reportable Results which are
billed directly to Medicare, Medicaid, Managed Care Fee-For-Service and Private
Insurance; “[…***…]” means […***…]** ***Confidential Treatment Requested of
gross sales; and “Average Weighted Reimbursement” means the rolling three month
average reimbursement (including denials) broken down by Service and by Third
Party.”
24.“Person” shall mean an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.
25.“Reportable Result” shall mean the results of a Service that are
(a) performed on behalf of a single patient from one or more Samples from such
patient, (b) provided to such patient, its health care providers or payors,
(c) intended to become part of the medical records of such patient, and (d) for
use in the Field.
26.“Regulatory Approvals” shall mean all licenses, permits, authorizations and
approvals of, and all registrations, filings and other notifications to, any
governmental or regulatory authority in the Territory that are necessary (a) to
develop and perform the Services solely at the Facilities, or (b) to use, offer
for sale and sell to Third Parties the Services solely in the Territory.
27.“Royalty Term” shall mean the period beginning on the date of the First
Commercial Sale and continuing for the term for which a Valid Claim remains in
effect and would be infringed by such Valid Claim in an issued patent, or
covered by such Valid Claim of a pending patent application, by the performance
of the Services at the Facility or the use, offer for sale or sale of the
Service in the Territory.
28.“Sample” shall mean a biological sample (including plasma, serum, whole blood
and urine) obtained (i) by a duly licensed or authorized physician or other
healthcare professional located in the Territory and (ii) from a pregnant human
patient located in the Territory, in the case of (i) and (ii), to the […***…].
29.“Services” shall mean a laboratory-developed test at a Facility for the
non-invasive testing of a Sample for use in the Field and the provision of a
Reportable Result therefrom which, if performed, used, offered for sale or sold
in the Territory, would infringe a Valid Claim but for the license granted by
this Agreement.

* ***Confidential Treatment Requested



--------------------------------------------------------------------------------




30.“Sequenom In-Licenses” shall mean each license, sublicense or other agreement
under which Sequenom has acquired, or hereafter acquires, rights to the Licensed
Patent Rights. The Sequenom In-Licenses, as of the Effective Date, are listed on
Schedule 1.30 hereto, as such Schedule 1.30 may be updated from time-to-time by
Sequenom.
31.“Territory” shall mean the United States of America and its territories,
Mexico, Canada and India.
32.“Third Party” shall mean any Person other than Sequenom, Quest Diagnostics
and their respective Affiliates.
33.“Third Party Royalties” shall mean any royalties actually paid by Quest
Diagnostics to any Third Party in consideration for a license under any issued
patent in the Territory owned by such Third Party that is necessary for Quest
Diagnostics to exercise its license rights hereunder (a) to perform the Services
solely at the Facilities, or (b) to use, offer for sale and sell to Third
Parties the Services solely in the Territory, in each case solely to the extent
such issued patent would be infringed by the performance of the MaterniT21 PLUS
Test by Sequenom Laboratories as of the Effective Date, or any improvements by
Sequenom to the MaterniT21 PLUS Test in the future.
34.“Valid Claim” shall mean either (a) a claim of an issued and unexpired patent
included within the Licensed Patent Rights which has not been held revoked,
unenforceable or invalid by a decision of a court or other governmental agency
of competent jurisdiction, unappealable or unappealed within the time allowed
for appeal, and which has not been admitted to be invalid or unenforceable
through reissue or disclaimer or otherwise, or (b) a claim of a pending patent
application included within the Licensed Patent Rights which claim was filed in
good faith and has not been abandoned or finally disallowed without the
possibility of appeal or refiling of such application.
35.“Validation Parallel Run Samples” shall mean approximately […***…]**
***Confidential Treatment Requested biological samples to be provided to
Sequenom by Quest Diagnostics to perform the Validation Parallel Run as
specified in Section 3.4.2 below.
36.“Validation Samples” shall mean approximately (but not to exceed) […***…]
abnormal biological samples, that comprise a representative subset of the total
samples, that Sequenom used to validate the MaterniT21 PLUS Test, and including
samples that are representative of the content that is identified in the latest
version of the MaterniT21 PLUS Test immediately prior to the anticipated First
Commercial Sale.
2.REPRESENTATIONS AND WARRANTIES.
1.By Each Party. Each party represents and warrants to the other party as
follows:
1.Organization. Such party is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized.
2.Authorization and Enforcement of Obligations. Such party (a) has the requisite
power and authority and the legal right to enter into this Agreement and to
perform its obligations hereunder; and (b) has taken all requisite action on its
part to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder. This Agreement has been duly executed
and delivered on behalf of such party, and constitutes a legal, valid, binding
obligation, enforceable against such party in accordance with its terms.
3.Consents. All necessary consents, approvals and authorizations of all
governmental authorities and other persons or entities required to be obtained
by such party in connection with this Agreement have been obtained.
4.No Conflict. To each party’s actual knowledge, the execution and delivery of
this Agreement and the performance of such party’s obligations hereunder (a) do
not conflict with or violate any requirement of applicable laws, regulations or
orders of governmental bodies; and (b) do not conflict with, or constitute a
default under, any contractual obligation of such party.
2.By Sequenom. Sequenom represents and warrants to Quest Diagnostics, as of the
Effective Date, as follows:

* ***Confidential Treatment Requested



--------------------------------------------------------------------------------




1.Licensed Patent Rights. Sequenom has the necessary rights in the Licensed
Patent Rights to make the license grant set forth in Section 3.1 below and to
perform its obligations as set forth in this Agreement. Other than as disclosed
by Sequenom prior to the Effective Date, Sequenom has not received written
notice of any claim or threat of a claim by a Third Party that (a) the
performance of the MaterniT21 PLUS Test by Sequenom Laboratories as of the
Effective Date infringes one or more claims of an unlicensed issued patent owned
or controlled by a Third Party, or (b) one or more of the Licensed Patent Rights
is invalid.
2.BU Patent Rights. No patent rights licensed by BU to Sequenom pursuant to the
BU Agreement are required to permit the performance by Sequenom Laboratories of
the MaterniT21 PLUS Test, as performed as of the Effective Date.
3.By Quest Diagnostics. Quest Diagnostics represents and warrants to Sequenom,
as of the Effective Date and at all times during the term of this Agreement,
that it will not market the Services outside of the Territory.
4.DISCLAIMER OF WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
SEQUENOM MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, REGARDING
THE LICENSED PATENT RIGHTS OR ANY OTHER MATTER, INCLUDING WITHOUT LIMITATION,
ANY REPRESENTATION OR WARRANTY REGARDING VALIDITY, ENFORCEABILITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT.
3.license.
1.License Grant to Quest Diagnostics. On the terms and conditions of this
Agreement, Sequenom hereby grants to Quest Diagnostics a royalty-bearing,
non-exclusive license (without the right to grant or authorize sublicenses)
under the Licensed Patent Rights (a) to develop and perform the Services solely
at the Facilities, and (b) to use, and offer for sale and sell the Services to
Third Parties solely in the Territory. Except as expressly set forth in this
Agreement, Quest Diagnostics shall not use (or purportedly grant or authorize
any other Person to use) the Licensed Patent Rights for any other use.
2.License Grantback to Sequenom. Quest Diagnostics hereby grants to Sequenom a
royalty-free, perpetual, irrevocable, nonexclusive, worldwide license (with the
right to grant sublicenses) under the License Supported Patent Rights for use in
the Field.
3.No Implied Licenses. Only licenses and rights expressly granted herein shall
be of legal force and effect. No license or other right shall be created
hereunder by implication, estoppel or otherwise.
4.Provision of Validation Samples and Validation Parallel Run Samples.
1.Validation Samples. In connection with the activities contemplated by this
Agreement, Sequenom shall provide to Quest Diagnostics the Validation Samples.
Except as otherwise set forth in this Agreement, all Validation Samples shall be
and remain the sole property of Sequenom, and Quest Diagnostics shall use the
Validation Samples solely in furtherance of the activities expressly
contemplated by this Agreement, shall not use or transfer the Validation Samples
to or for the benefit of any Third Party without the prior express written
consent of Sequenom, and shall use the Validation Samples in compliance with all
applicable laws and regulations. Sequenom will provide its results for these
Validation Samples at […***…]** ***Confidential Treatment Requested (“Validation
Sample Data”), so that a comparison of results can be made for cross-validation
between the MaterniT21 PLUS Test and the Service. Sequenom represents and
warrants that it is not aware of any circumstance, including but not limited to
any restrictions placed on the use of the Validation Samples by any
institutional review boards, that would prevent it from transferring the
Validation Samples to Quest Diagnostics for the purposes described in this
Agreement. Sequenom will provide the Validation Samples to Quest Diagnostics
according to the terms of this Agreement and be solely responsible for the
proper delivery and transport of the Validation Samples to Quest Diagnostics in
compliance with all applicable international, federal, state

* ***Confidential Treatment Requested



--------------------------------------------------------------------------------




and local laws, regulations, and standards for the shipment and transportation
of biological specimens from their point of origin to Quest Diagnostics’
laboratory in San Juan Capistrano, California.
2.Validation Parallel Run Samples. Quest Diagnostics shall provide to Sequenom
the Validation Parallel Run Samples at no charge to Sequenom. Except as
otherwise set forth in this Agreement, all Validation Parallel Run Samples shall
be and remain the sole property of Quest Diagnostics, and Sequenom shall use the
Validation Parallel Run Samples solely for purposes of conducting a parallel run
of the MaterniT21 PLUS Test to cross-validate the Service (“Validation Parallel
Run”), and Sequenom shall not use or transfer the Validation Parallel Run
Samples to or for the benefit of any Third Party without the prior express
written consent of Quest Diagnostics, and shall use the Validation Parallel Run
Samples in compliance with all applicable laws and regulations. Sequenom will
provide its results for these Validation Parallel Run Samples (the “Validation
Parallel Run Data”) to Quest Diagnostics at […***…], and such results shall be
the sole property of Quest Diagnostics. Quest Diagnostics represents and
warrants that it is not aware of any circumstance, including but not limited to
any restrictions placed on the use of the Validation Parallel Run Samples by any
institutional review boards, that would prevent it from transferring the
Validation Parallel Run Samples to Sequenom for the purposes described in this
Agreement. Quest Diagnostics will provide the Validation Parallel Run Samples to
Sequenom according to the terms of this Agreement and be solely responsible for
the proper delivery and transport of the Validation Parallel Run Samples to
Sequenom in compliance with all applicable international, federal, state and
local laws, regulations, and standards for the shipment and transportation of
biological specimens from their point of origin to Sequenom’s laboratory in San
Diego, California.
3.Sequenom shall invoice Quest Diagnostics for (i) a processing and handling fee
of […***…]** ***Confidential Treatment Requested per sample for processing and
providing each Validation Sample provided to Quest Diagnostics hereunder, and
(ii) a services fee of […***…] per each MaterniT21 PLUS Test run on each
Validation Parallel Run Sample, and Quest Diagnostics shall pay the amounts so
invoiced within […***…] days after the date of such invoice.
4.Quest Diagnostics shall have the right to use the Validation Sample Data, the
Validation Parallel Run Data, and any data, information or other results derived
from use of the Validation Sample Data, Validation Parallel Run Data and/or
Validation Samples (collectively, “Data”) solely for the purpose of exercising
its license rights under this Agreement during the term of this Agreement, and
shall not use (or authorize or permit the use of) any of the foregoing for any
other purpose. Notwithstanding the foregoing, Quest Diagnostics shall have the
right to continue to use the Data (i) upon expiration of the Agreement and
(ii) upon termination of the Agreement for uncured breach of the Agreement by
Sequenom. In addition, any data sets among the Data which are published into the
public domain (without violating the terms of this Agreement) by either party
shall no longer be Confidential Information hereunder and Quest Diagnostics
shall have the right to use such data sets for any purpose.
5.EXCEPT AS OTHERWISE SPECIFIED IN THIS SECTION 3.4, THE VALIDATION SAMPLES AND
VALIDATION PARALLEL RUN SAMPLES ARE PROVIDED “AS IS” AND WITHOUT ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR
ANY WARRANTY THAT THE USE OF THE VALIDATION SAMPLES WILL NOT INFRINGE OR VIOLATE
ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.
4.financial terms.
1.Royalties.
1.Calculation of Royalties. Subject to the terms and conditions of this
Agreement, during the Royalty Term, Quest Diagnostics shall pay to Sequenom
royalties equal to the greater of (a) […***…] of Net Sales of each Reportable
Result, or (b) […***…] per each Reportable

* ***Confidential Treatment Requested



--------------------------------------------------------------------------------




Result (the “Royalty”). The Royalty amount specified in clause (b) above shall
remain the same for the first five  (5) years of this Agreement, after which
period, the Royalty amount specified in clause (b) above shall increase one time
per Annual Period by a percentage equal to the increase in the Consumer Price
Index for All Urban Consumers (CPI-U), All Items (as published by the United
States Department of Labor, Bureau of Labor Statistics) (“CPI”) for the most
recent twelve (12) months for which data is then available, beginning with the
start of the sixth Annual Period, and continuing thereafter on the start of each
Annual Period thereafter. In no event shall the Royalty amount specified in
clause (b) above increase in any Annual Period by more than […***…]**
***Confidential Treatment Requested
2.Third Party Royalties. If Quest Diagnostics is required to pay any Third Party
Royalties […***…] for the sale of Services in any country in the Territory in
any calendar quarter, then Quest Diagnostics shall have the right to deduct the
amount of such Third Party Royalties from the amount of the Royalty (if any)
owing to Sequenom under Section 4.1.1 for the sale of such Services in such
country in the Territory in such calendar quarter; royalty payments due Sequenom
(if applicable) for that specific Service; provided, however, that Quest
Diagnostics shall not reduce the amount of the Royalties owing under
Section 4.1.1 for the sale of such Services in such country in the Territory in
such calendar quarter, by reason of the application of this Section 4.1.2 by
more than […***…] of the amount of the Royalties that would have been owing
under Section 4.1.1 for the sale of such Services in such country in the
Territory in such calendar quarter before giving effect to the application of
this Section 4.1.2.
2.Royalty Reports.
1.Within thirty (30) days following the First Commercial Sale of a Service in
the Territory, Quest Diagnostics shall give written notice to Sequenom thereof.
2.Within sixty (60) days after the end of each calendar quarter following the
First Commercial Sale of a Service in the Territory by Quest Diagnostics, Quest
Diagnostics shall prepare and provide Sequenom with a written report showing in
reasonably specific detail, (a) the number of sales of each Service, and gross
sales of each Service sold by Quest Diagnostics during such calendar quarter and
the calculation of Net Sales from such gross sales; and (b) the calculation of
the Royalties, if any, which shall have accrued based upon such number of sold
Services or Net Sales, as applicable.
3.All royalties shown to have accrued by each royalty report provided under this
Section 4.2 shall be payable on the date such royalty report is due. Payment of
royalties in whole or in part may be made in advance of such due date.
3.Records and Audits.
1.Quest Diagnostics shall keep complete and accurate records in sufficient
detail to properly reflect all gross sales and Net Sales, and the number of
Services sold to enable the royalties payable to be determined.
2.Upon the written request of Sequenom and not more than once in each calendar
year, Quest Diagnostics shall permit an independent certified public accounting
firm, selected by Sequenom and reasonably acceptable to Quest Diagnostics, at
Sequenom’s expense, to have access during normal business hours to such records
of Quest Diagnostics as may be reasonably necessary to verify the accuracy of
the royalty reports hereunder for any year ending not more than thirty-six (36)
months prior to the date of such request. The accounting firm shall disclose to
Sequenom whether the reports are correct and the specific details of any
discrepancies. If such accounting firm concludes that additional royalties were
owed during the audited period, Quest Diagnostics shall pay such additional
royalties within thirty (30) days of the date Sequenom delivers to Quest
Diagnostics such accounting firm’s written report so concluding. The fees
charged by such accounting firm shall be paid by Sequenom; provided, however, if
the audit discloses that the aggregate royalties payable by Quest Diagnostics
for such period are greater than […***…]** ***Confidential Treatment Requested
and more than […***…] of the royalties actually paid for such period, then Quest
Diagnostics shall pay the reasonable fees and expenses charged by such
accounting firm. Sequenom shall treat all financial information subject to
review under this Section 4.3 as

* ***Confidential Treatment Requested



--------------------------------------------------------------------------------




confidential, and shall cause its accounting firm to retain all such financial
information in confidence. If such accounting firm concludes that Quest
Diagnostics paid more in royalties hereunder than were actually owed, any such
overage amount shall be credited to Quest Diagnostics against future royalty
amounts which may accrue, or if the Agreement is terminated or expires before
such credit is expended, shall be reimbursed to Quest Diagnostics within thirty
(30) days of such termination or expiration.
3.Sequenom shall treat all financial information subject to review under this
Article 4 as Confidential Information pursuant to Article 6.1 below, and shall
cause its accounting firm to retain all such financial information in
confidence.
4.Payment Method. All payments by Quest Diagnostics to Sequenom hereunder shall
be in United States dollars in immediately available funds and shall be made by
wire transfer from a United States bank located in the United States to such
bank account as designated from time to time by Sequenom to Quest Diagnostics.
5.development AND COMMERCIALIZATION.
1.Responsibility. As between the parties, Quest Diagnostics shall be solely
responsible, at its sole expense, for developing, obtaining and maintaining any
and all applicable Regulatory Approvals for, promoting, marketing, selling and
commercializing Services in the Field in the Territory on the terms and
conditions of this Agreement.
2.Diligence. Quest Diagnostics shall use Commercially Reasonable Efforts (a) to
develop and obtain any and all applicable Regulatory Approvals for Services in
the Field in the Territory, and (b) following such Regulatory Approvals, to
promote, market, sell and commercialize Services in the Field in the Territory.
Without limiting the generality of the foregoing, Quest Diagnostics shall
achieve First Commercial Sale of Services in the Field in the Territory not
later than […***…] months after the Effective Date.
3.Branding and Marking. Quest Diagnostics shall market and commercialize
Services under the name of Quest Diagnostics as the selling party, and shall not
in any way create any impression that Sequenom is the seller of Services
commercialized by Quest Diagnostics pursuant to this Agreement; provided,
however, that Quest Diagnostics may acknowledge the use of include Sequenom’s
Licensed Technology in marketing materials used by Quest Diagnostics as may be
mutually agreed by the parties in writing prior to creation or use of any
marketing materials or any other commercial activities by Quest Diagnostics with
respect to Services. Quest Diagnostics shall mark or otherwise identify all
Services as required by applicable patent laws and shall include a reference
that the Services are covered by the Licensed Patent Rights.
4.Compliance with Applicable Laws. Quest Diagnostics shall conduct all of its
activities in connection with this Agreement (including, without limitation,
developing, obtaining any and all applicable Regulatory Approvals, promoting,
marketing, performing, selling and commercializing Services) in accordance with
all applicable laws, rules and regulations, cGMP and the highest professional
standards.
6.Patent Rights.
1.Prosecution and Maintenance. As between the parties, Sequenom shall have the
sole right, at its sole expense, to prepare, file, prosecute and maintain
Licensed Patent Rights, and Quest Diagnostics shall have the sole right, at its
sole expense, to prepare, file, prosecute and maintain License Supported Patent
Rights. Each party shall have the right to prepare, prosecute and maintain such
patent rights, including without limitation the right to abandon claims, patent
applications or patents, as it determines in its sole discretion.
2.Enforcement. As between the parties, Sequenom shall have the sole right, at
its expense, to enforce the Licensed Patent Rights, and Quest Diagnostics shall
have the sole right, at its expense, to enforce the License Supported Patent
Rights.

* ***Confidential Treatment Requested



--------------------------------------------------------------------------------




7.CONFIDENTIALITY.
1.Confidentiality. During the term of this Agreement and for a period of
five (5) years following the expiration or earlier termination hereof, each
party shall maintain in confidence the Confidential Information of the other
party, shall not use or grant the use of the Confidential Information of the
other party except as expressly permitted hereby, and shall not disclose the
Confidential Information of the other party except on a need-to-know basis to
such party’s directors, officers, employees and consultants, to the extent such
disclosure is reasonably necessary in connection with such party’s activities as
expressly authorized by this Agreement. To the extent that disclosure to any
person is authorized by this Agreement, prior to disclosure, a party shall
obtain written agreement of such person to hold in confidence and not disclose,
use or grant the use of the Confidential Information of the other party except
as expressly permitted under this Agreement. Each party shall notify the other
party promptly upon discovery of any unauthorized use or disclosure of the other
party’s Confidential Information.
2.Terms of Agreement. Neither party shall disclose any terms or conditions of
this Agreement to any third party without the prior consent of the other party;
provided, however, that a party may disclose the terms or conditions of this
Agreement, (a) on a need-to-know basis to its legal and financial advisors to
the extent such disclosure is reasonably necessary, and (b) to a third party in
connection with (i) an equity investment in such party, (ii) a merger,
consolidation or similar transaction by such party, or (iii) the sale of all or
substantially all of the assets of such party. Notwithstanding the foregoing,
prior to execution of this Agreement, the parties have agreed in writing upon a
press release to be jointly issued by the parties (the “Press Release”), and
such Press Release, or excerpts therefrom, may be used as needed to describe the
terms and conditions of this transaction without the prior consent of the other
party.
3.Permitted Disclosures. The confidentiality obligations under this Section 7
shall not apply to the extent that a party is required to disclose information
by applicable law, regulation, court or administrative order or rules of a stock
exchange or automated quotation system (in each case as determined by such
party’s legal counsel); provided, however, that such party shall provide
advanced written notice thereof to the other party, consult with the other party
with respect to such disclosure and provide the other party sufficient
opportunity to object to any such disclosure or to request confidential
treatment thereof (if applicable).
4.Equitable Relief. Each party hereby acknowledges and agrees that, in the event
of any breach or threatened breach of this Section 7 by a party, the disclosing
party may suffer irreparable injury for which damages at law may not be an
adequate remedy. Accordingly, without prejudice to any other rights and remedies
otherwise available to the disclosing party, the disclosing party shall be
entitled to seek equitable relief, including injunctive relief and specific
performance, for any breach or threatened breach of this Section 7 by such other
party, its Affiliates, or any of its or their employees, directors, officers,
members, agents, or representatives.
5.Non-Use of Names. Except as expressly permitted in this Agreement, neither
party shall make any public announcement, issue any press release or publish any
study (collectively, all such communications, “Publication”) which includes the
name of the other party or any of its Affiliates, or otherwise use the name or
names of the other party or any of their employees or any adaptation,
abbreviation or derivative of any of them, without the prior written permission
of such other party, except as may be required by applicable law, regulation,
court or administrative order or rules of a stock exchange or automated
quotation system (in each case as determined by such party’s legal counsel).
8.indemnification AND INSURANCE.
1.Indemnification.
1.By Quest Diagnostics. Quest Diagnostics shall indemnify and hold harmless
Sequenom, its Affiliates and its and their respective directors, officers,
employees and agents, from and against all losses, liabilities, damages and
expenses, including reasonable attorneys’ fees and costs (collectively,
“Losses”), resulting from any claims, demands, actions or other proceedings by
any

* ***Confidential Treatment Requested



--------------------------------------------------------------------------------




Third Party to the extent resulting from (a) the breach of any representation,
warranty or covenant by Quest Diagnostics under this Agreement; (b) the use of
the Licensed Patent Rights by Quest Diagnostics; or (c) the development,
performance, promotion, marketing, offering for sale, sale or other
commercialization of Services, except to the extent such Losses arise out of the
negligence or willful misconduct of Sequenom, or any acts or omissions of
Sequenom which are a breach of this Agreement.
2.By Sequenom. Sequenom shall indemnify and hold harmless Quest Diagnostics, its
Affiliates and its and their respective directors, officers, employees and
agents, from and against all Losses, other than Third Party Royalties which
shall be governed by Section 4.1.2 above, resulting from any claims, demands,
actions or other proceedings by any Third Party to the extent resulting from
(a) the breach of any representation, warranty or covenant by Sequenom under
this Agreement, except to the extent such Losses arise out of the negligence or
willful misconduct of Quest Diagnostics, or any acts or omissions of Quest
Diagnostics which are a breach of this Agreement, or (b) any legal action in a
court of competent jurisdiction in the United States […***…], by Quest
Diagnostics’ exercise of the Licensed Patent Rights (i) to perform the Services
solely at the Facility, or (ii) to use, offer for sale and sell to Third Parties
the Services solely in the Territory, in each case solely to the extent such
[…***…]** ***Confidential Treatment Requested as of the Effective Date.
Notwithstanding anything to the contrary in this Agreement, Sequenom’s maximum
liability to Quest Diagnostics under this Section 8.1.2 (including without
limitation for attorneys’ fees and costs) shall not exceed (A) […***…] with
respect to any such acts of alleged infringement occurring prior to the first
anniversary of First Commercial Sale, and (B) […***…] in the aggregate.
2.Procedure. If a party (an “Indemnitee”) intends to claim indemnification under
this Section 8, it shall notify the other party (the “Indemnitor”) in writing
within thirty (30) days of receipt of notice of any claim, demand, action or
other proceeding for which the Indemnitee intends to claim such indemnification,
and the Indemnitor shall have the right, but not the obligation, to participate
in, and, to the extent the Indemnitor so desires, to assume the defense thereof
with counsel mutually satisfactory to the parties; provided, however, that an
Indemnitee shall have the right to retain its own counsel, with the fees and
expenses to be paid by the Indemnitor, if representation of such Indemnitee by
the counsel retained by the Indemnitor would be inappropriate due to actual or
potential differing interests between such Indemnitee and any other party
represented by such counsel in such proceeding. The parties shall mutually agree
upon monetary settlement terms with respect to any claim of indemnity pursuant
to this Section 8. The obligations of this Section 8 shall not apply to amounts
paid in settlement of any claim, demand, action or other proceeding if such
settlement is effected without the consent of the Indemnitor, which consent
shall not be unreasonably withheld, delayed or conditioned. The Indemnitee shall
reasonably cooperate with the Indemnitor and its legal representatives in the
investigation of any claim, demand, action or other proceeding covered by this
Section 8.
3.Insurance. Quest Diagnostics shall maintain insurance, including product
liability insurance, or the self-insured equivalent thereof, with respect to its
activities under this Agreement regarding Services in such amounts as it
customarily maintains with respect to similar activities for its other services,
but not less than such amount as is reasonable and customary in the industry.
Quest Diagnostics shall maintain such insurance or the self-insured equivalent
for so long as it continues its activities under this Agreement, and thereafter
for so long as it customarily maintains insurance for itself covering similar
activities for its other services.
9.TERM AND TERMINATION.
1.Term. The term of this Agreement shall commence on the Effective Date and,
unless earlier terminated pursuant to this Section 9, shall continue in effect
until the last to expire of the Licensed Patent Rights.
2.Termination for Breach. If a party has materially breached this Agreement, and
such material breach shall continue for sixty (60) days after written notice of
such breach was provided to

* ***Confidential Treatment Requested



--------------------------------------------------------------------------------




the breaching party by the nonbreaching party, the nonbreaching party shall have
the right at its option to terminate this Agreement effective at the end of such
thirty (30) day period.
3.Termination Upon Challenge. If Quest Diagnostics or any of its Affiliates
Challenges any of the Licensed Patent Rights, then unless, within thirty (30)
days after written notice thereof by Sequenom, Quest Diagnostics withdraws or
causes to be withdrawn all such Challenges, this Agreement automatically shall
terminate upon the expiration of such thirty (30) day period.
4.Termination for Convenience. Quest Diagnostics may terminate this Agreement,
in its sole discretion, upon ninety (90) days prior written notice to Sequenom.
5.Effect of Expiration or Termination.
1.Expiration or termination of this Agreement shall be without prejudice to any
rights which shall have accrued to the benefit of a party prior to such
expiration or termination. Without limiting the foregoing, Sections 2.3, 3.2,
3.4.4, 4.3, 6, 7, 8, 9.5 and 10 shall survive any expiration or termination of
this Agreement.
2.Except as otherwise expressly set forth in this Agreement, promptly upon the
expiration or earlier termination of this Agreement, each party shall return to
the other party all tangible items regarding the Confidential Information of the
other party and all copies thereof; provided, however, that each party shall
have the right to retain one (1) copy for its legal files for the sole purpose
of determining its obligations hereunder.
10.miscellaneous.
1.Governing Law. This Agreement shall be governed by, interpreted and construed
in accordance with the laws of the State of California, without regard to the
conflicts of law principles thereof, and shall not be governed by the United
Nations Convention on Contracts for the International Sale of Goods.
2.Waiver. No waiver by a party hereto of any breach or default of any of the
covenants or agreements herein set forth shall be deemed a waiver as to any
subsequent and/or similar breach or default.
3.Assignment. Neither this Agreement nor any right or obligation hereunder may
be assigned or delegated, in whole or part, by either party without the prior
express written consent of the other; provided, however, that either party may,
without the written consent of the other, assign this Agreement and its rights
and delegate its obligations hereunder in connection with the transfer or sale
of all or substantially all of its business, or in the event of its merger,
consolidation, change in control or similar transaction. Any permitted assignee
shall assume all obligations of its assignor under this Agreement. Any purported
assignment in violation of this Section 10.3 shall be void.
4.Independent Contractors. The relationship of the parties hereto is that of
independent contractors. The parties hereto are not deemed to be agents,
partners or joint venturers of the others for any purpose as a result of this
Agreement or the transactions contemplated thereby. Neither party shall have any
right or authority to commit or legally bind the other in any way whatsoever
including, without limitation, the making of any agreement, representation or
warranty.
5.Further Actions. Each party shall execute, acknowledge and deliver such
further documents and instruments and to perform all such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
6.Notices. All requests and notices required or permitted to be given to the
parties hereto shall be given in writing, shall expressly reference the
section(s) of this Agreement to which they pertain, and shall be delivered to
the other party, effective on receipt, at the appropriate address as set forth
below or to such other addresses as may be designated in writing by the parties
from time to time during the term of this Agreement.

* ***Confidential Treatment Requested



--------------------------------------------------------------------------------




If to Sequenom:        Sequenom, Inc.
3595 John Hopkins Court
San Diego, California 92121
Attn: Chief Executive Officer
With a copy to:        Sequenom, Inc.
3595 John Hopkins Court
San Diego, California 92121
Attention: General Counsel
If to Quest Diagnostics:    Quest Diagnostics Incorporated
3 Giralda Farms
Madison, New Jersey 07940
Attn: General Counsel
With a copy to:        Quest Diagnostics Incorporated
33608 Ortega Highway
San Juan Capistrano, California 92675
Attn: Chief Intellectual Property Counsel
7.Force Majeure. Nonperformance of a party (other than for the payment of money)
shall be excused to the extent that performance is rendered impossible by
strike, fire, earthquake, flood, governmental acts or orders or restrictions
(including without limitation the actions of any regulatory or governmental
body), or any other reason where failure to perform is beyond the reasonable
control and not caused by the negligence, intentional conduct or misconduct of
the nonperforming party; provided, however, that the nonperforming party shall
use commercially reasonable efforts to resume performance as soon as reasonably
practicable.
8.No Consequential Damages. IN NO EVENT SHALL A PARTY BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT OR
THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING WITHOUT LIMITATION LOST PROFITS
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 10.8 SHALL LIMIT OR RESTRICT (A) THE LIABILITY OF A PARTY FOR A BREACH
OF ITS OBLIGATIONS UNDER SECTION 6.1, OR (B) THE INDEMNIFICATION OBLIGATIONS OF
A PARTY UNDER SECTION 8. EACH PARTY’S LIABILITY FOR DAMAGES HEREUNDER SHALL IN
NO EVENT EXCEED THE AMOUNT OF FEES PAID (OR PAYABLE) BY LICENSEE UNDER THIS
AGREEMENT.
9.Sequenom In-Licenses. Notwithstanding anything to the contrary in this
Agreement, the grant of rights by Sequenom under this Agreement shall be subject
to and limited in all respects by the terms of the applicable Sequenom
In-License(s) pursuant to which Sequenom acquired Licensed Patent Rights, and
all rights or sublicenses granted under this Agreement shall be limited to the
extent that Sequenom may grant such rights and sublicenses under such Sequenom
In-Licenses. Sequenom shall provide a copy of each such Sequenom In-License to
Quest Diagnostics, redacted as necessary, to permit compliance with this
Section 10.9. Sequenom shall have the right to amend, modify or terminate any
Sequenom In-License as it determines in its sole discretion, and shall provide a
copy of such amended or modified Sequenom In-License, if applicable, and update
Schedule 1.30 accordingly.
10.Foreign Corrupt Practices Act. In the performance of its obligations under
this Agreement, Quest Diagnostics shall not take any action or otherwise act in
any manner reasonably likely to render Sequenom liable for a violation of the
FCPA, which prohibits the offering, giving or promising to offer or give,
directly or indirectly, money or anything of value to any official of a
government, political

* ***Confidential Treatment Requested



--------------------------------------------------------------------------------




party or instrumentality thereof in order to assist Quest Diagnostics in
obtaining or retaining business (or otherwise breach any other applicable laws
relating to bribery and corruption).
11.Complete Agreement. This Agreement constitutes the entire agreement between
the parties regarding the subject matter hereof, and all prior representations,
understandings and agreements regarding the subject matter hereof, either
written or oral, expressed or implied, are superseded and shall be and of no
effect.
12.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and together shall be deemed to be one and the
same agreement. Execution of this Agreement may be accomplished via facsimile or
via email exchange of signed PDF execution copies.
13.Headings. The captions to the several sections hereof are not a part of this
Agreement, but are included merely for convenience of reference only and shall
not affect its meaning or interpretation.
14.Severability. Any of the provisions of this Agreement which are determined to
be invalid or unenforceable in any jurisdiction shall be ineffective to the
extent of such invalidity or unenforceability in such jurisdiction, without
rendering invalid or unenforceable the remaining provisions hereof and without
affecting the validity or enforceability of any of the terms of this Agreement
in any other jurisdiction.
IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly-authorized representatives as of the Effective Date.


SEQUENOM, INC.
By:    /s/ William J. Welch            
Name:    William J. Welch            
Title:    President & Chief Financial Officer    


QUEST DIAGNOSTICS INCORPORATED
By:    /s/ Wilson R. Conde            
Name:    Wilson R. Conde            
Title:    Vice President, Specialty Sales    
& Clinical Franchise Business Development
Quest Diagnostics Incorporated        


EXHIBIT A


LICENSED PATENT RIGHTS


[…***…]** ***Confidential Treatment Requested

* ***Confidential Treatment Requested



--------------------------------------------------------------------------------






Schedule 1.13


Facilities


Quest Diagnostics Nichols Institute: 33608 Ortega Highway, San Juan Capistrano,
California 92675


Quest Diagnostics Chantilly: 14225 Newbrook Dr, Chantilly, Virginia 20151


Quest Diagnostics Massachusetts LLC: One Biotech, 365 Plantation Street,
Worcester, Massachusetts 01605


Schedule 1.30


Sequenom In-Licenses


The CUHK Agreement


The Isis Agreement





* ***Confidential Treatment Requested

